DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments

Applicant amended claims 1-3, and 20 and cancelled claim 5 which changes the scope of the claims and as such a new grounds of rejection is issued.
In regards to the 35 U.S.C. 132(a) specification objection, Applicant states:
 Applicant is required to cancel the new matter in the reply to this Office Action. The claims are amended above in response thereto.
In response:
Examiner maintains 35 U.S.C. 132(a) specification objection as specified below.
In regards to the 112(a) rejection, Applicant states:
 This rejection is respectfully traversed.
The claims are amended above in response thereto
In response:
Examiner maintains 112 {a) rejection on claims 17 as specified below.
In regards to the 103 rejections of claim 1 and similarly claims 2-3, and 22 applicant asserts (pg. 17):
Shy does not disclose the internal structure of the lead-acid battery 50, and thus the proposed modification using the battery cells of Gonzalez cannot be made and is  
Further asserts (pg. 18):
It is noted that the structure and construction of the lead-acid battery of Shy is completely different from that of the rechargeable battery pack 30 of Gonzalez, and cannot be modified to a lithium-ion rechargeable battery as set forth in the Office Action. Specifically, the internal partitions of the lead-acid battery of Shy preclude the introduction of a stack of lithium-ion battery cells therein, which would require at least the removal of the partitions.
Applicant requests the Examiner to provide a reference disclosing or showing a lithium-ion battery having the structure and configuration of the lead-acid battery of Shy. Applicant is not aware of the existence of such a lithium-ion battery, since it does not exist.
In response:
Claims 1-3 does not claim the “internal structure” of the lithium ion rechargeable battery pack. The Examiner does not use the teachings of Gonzalaez to modify the “structure and construction”, of Shy, but use GONZALEZ to teach a lithium ion rechargeable battery pack as specified below ([0040], Fig. 1 battery 30).
Further, the examiner stated that it would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery cells of Shy to be lithium ion rechargeable battery cells and thus a lithium ion rechargeable battery pack as taught by Gonzalez, in order to achieve more charge storage capacity allowing longer use between charges. Therefore the teachings of Gonzalez as specified below does not teach away nor changes Shy’s principle operation of providing a portable electrical 
In regards to the 103 rejections of claim 1 and similarly claims 2-3, applicant asserts (pg. 18):
Clearly, the positive and negative lead terminals are not located "on" the opposite ends of the lead-acid battery of Shy unlike the claimed subject matter.
In response:
The Examiner respectfully disagrees and points to the rejection of claims 1-3 to teach the corresponding claim language as specified below.
And further asserts (pg. 18):
Even further, the conductors 51 … do not connect the positive and negative terminal of the lead-acid battery of Shy to the cables 47. Specifically, the conductors 51 are not "positive and negative conductor bars 51, as indicated in FIG. 2 on page 10 of the Office Action.
In response:
The Examiner respectfully disagrees and points to the rejection of claims 1-3 where claims 1-3 do not claim “connect the positive and negative terminal”. The Examiner uses Shy to teach claim language, “electrically connected or connectable to the positive battery cable (Col. 2 lines 51-64 Shy); and electrically connected or connectable to the negative battery cable (Col. 2 lines 51-64 of Shy).
And further asserts (pg. 19):
In view of above, nothing in Shy and Gonzalez, taken alone or in combination, renders the subject matter of the claims obvious within the meaning of 35 U.S.C. 103. Accordingly, the Examiner is respectfully requested to withdraw this rejection
In response:
The Examiner respectfully disagrees and points to the rejection of claims 1-3, where the Examiner uses the combine teachings of Shy and Gonzalez to teach the claim language of claims 1-3 as specified below.
In regards to the 103 rejections of claims 8 and 10,11-15 applicant asserts (pg. 18):
Zhao does not any relevant to Shy and Gonzalez to teach or suggest the based claimed subject matter.
In view of above, nothing in Shy, Gonzalez, and Zhao, taken alone or in combination, renders the subject matter of the claims obvious within the meaning of 35 U.S.C. 103. Accordingly, the Examiner is respectfully requested to withdraw this rejection.
Eggert does not any relevant to Shy and Gonzalez to teach or suggest the based claimed subject matter.
In view of above, nothing in Shy, Gonzalez, and Eggert, taken alone or in combination, renders the subject matter of the claims obvious within the meaning of 35 U.S.C. 103. Accordingly, the Examiner is respectfully requested to withdraw this rejection.
Zhao and Ziberna do not any relevant to Shy and Gonzalez to teach or suggest the based claimed subject matter.
In view of above, nothing in Shy, Gonzalez, Eggert, and Ziberna, taken alone or in combination, renders the subject matter of the claims obvious within the meaning of 35 U.S.C. 103. Accordingly, the Examiner is respectfully requested to withdraw this 
Eggert and Rajendran do not any relevant to Shy and Gonzalez to teach or suggest the based claimed subject matter.
In view of above, nothing in Shy, Gonzalez, Eggert, and Rajendran, taken alone or in combination, renders the subject matter of the claims obvious within the meaning of 35 U.S.C. 103. Accordingly, the Examiner is respectfully requested to withdraw this rejection.
In response:
The Examiner points to the rejection of claims 1-3, where the Examiner does not use Zhao, Ziberna , Eggert, and Ziberna, and Rajendran, but uses the combine teachings of Shy and Gonzalez to teach the claim language of claims 1-3 as specified below.
In response and in regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Specification
The amendment filed 5/11/2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“The positive terminal conductor bar 114 and the negative terminal conductor bar 130 … each having a length greater than a width of the terminal conductor bars 114, 130, and the width is greater than a thickness of the terminal conductor bars 114, 130, 
Applicant is required to cancel the new matter in the reply to this Office Action.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 17 recites “wherein a width dimension of the positive terminal conductor bar and the negative terminal conductor bar are multiple times a thickness dimension of the positive terminal conductor bar and the negative terminal conductor bar” which is not supported in the originally filed specification.
As such claim language specified above is new matter.

Claim Rejections - 35 USC § 103


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image1.png
    729
    938
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    1013
    867
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    808
    905
    media_image3.png
    Greyscale

Fig. 2 of Shy

Claims 1-4,6-7, 9, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of GONZALEZ (US20140139175)

As to claim 1, Shy discloses a rechargeable battery assembly device for use in a battery jump starting device (Fig. 2 and Col. 1 lines 26-35, portable electrical energy source. Although Shy does not specifically state that portable electrical energy , the battery jump starting device having a positive battery cable and a negative battery cable (Fig. 2 above cables 47), the rechargeable battery assembly device comprising:
a rechargeable battery pack (Fig. 2 Col. 2 lines 10-15 battery 50), comprising a positive terminal located on one end of the rechargeable battery pack and a negative terminal located on an opposite end of the rechargeable battery pack (Fig. 2 showing poles of battery 50 located on opposing ends of the battery pack as specified above. It is well known to one of ordinary skill in the art that a battery comprises two poles (positive and negative);
 a positive terminal conductor bar having a predetermined length (Fig. 2 Positive and negative conductor 51), with at least a portion of the length of the positive terminal conductor bar located on the one end and extending along a width of the rechargeable battery pack (Fig. 2 above)  and oriented transversely relative to a length of the rechargeable battery pack (Fig. 2) , the positive terminal conductor bar having one end connected to the positive terminal of the rechargeable battery pack (Fig. 2 above positive and negative conductor 51 connected to respective terminals), and having an outer end extending beyond the width of the battery pack (See Fig. 2 of Shy), and electrically connected or connectable to the positive battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  ; and 
a negative terminal conductor bar (Fig. 2 below positive and negative conductor 51), having a predetermined length with at least a portion of the length of the negative terminal conductor bar located on the opposite (Fig. 2) end and extending along a width of the rechargeable battery pack (Fig. 2) and oriented transversely relative to the length of the rechargeable battery pack (Fig. 2), the negative terminal conductor bar having one end connected to the negative terminal of the rechargeable battery pack (Fig. 2) and having an outer end extending beyond the width of the battery pack (Fig. 2) and electrically connected or connectable to the negative battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such two conductors 51 are electrically coupled to the cables 47).
Shy does not specifically disclose that the rechargeable battery pack is a lithium ion rechargeable battery pack.
Regarding the rechargeable battery pack is a lithium ion rechargeable battery pack, GONZALEZ teaches a lithium ion rechargeable battery pack ([0040], Fig. 1 battery 30).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the rechargeable battery cells of Shy to be lithium ion rechargeable battery pack as taught by Gonzalez, in order to achieve more charge storage capacity allowing longer use between charges.
As to claim 2. Shy discloses a rechargeable battery assembly device for use in a battery jump starting device (Fig. 2 and Col. 1 lines 26-35, portable electrical energy source. Although Shy does not specifically state that portable electrical energy source is rechargeable, it would have been obvious to a person of ordinary skill in the art to modify the battery assembly device of Shy to be a rechargeable battery assembly, in order to reduce waste and cost by reusing the same battery multiple times) the battery jump starting device having a positive battery cable and a negative battery cable (Fig. 2 above cables 47), the rechargeable battery assembly device comprising:
a rechargeable battery pack comprising a positive terminal located on one end of the rechargeable battery pack and a negative terminal located on an opposite end of the rechargeable battery (Fig. 2 of Shy shows two terminals.Col.2 lines 58-60 ….electric poles of the battery 50 located on opposing ends of the battery pack as specified above. It is well known to one of ordinary skill in the art that a battery comprises two poles (positive and negative);
 a positive terminal conductor bar having a predetermined length with at least a portion of the length of the positive terminal conductor bar located on the one end and extending along a width of the rechargeable battery pack (Fig. 2 above positive and negative conductor 51 connected to respective terminals), and oriented transversely relative to a length of the rechargeable battery pack (See , the positive terminal conductor bar connected to the positive terminal of the rechargeable battery pack (Fig. 2 above positive and negative conductor 51), and having an outer end located at a side of the battery pack and extending beyond the width of the ion battery pack (Fig. 2 of shy above) and electrically connected or connectable to the positive battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such two conductors 51 are electrically coupled to the cables 47);
a negative terminal conductor bar (Fig. 2 above positive and negative conductor 51), having a predetermined length with at least a portion of the length of the negative terminal conductor bar located on the opposite end and extending along the width of the lithium ion rechargeable battery pack (See Fig. 2 above), and oriented transversely relative to the length of the rechargeable battery pack(See Fig. 2 above), the negative terminal conductor bar having one end connected to the negative terminal of the rechargeable battery pack (See Fig. 2 above), and having an outer end located at the side of the lithium ion battery pack and extending beyond the width of the lithium ion battery pack (Fig. 2) and electrically connected or connectable to the negative battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such two conductors 51 are electrically coupled to the cables 47),
Shy does not disclose that the rechargeable battery pack is a lithium ion rechargeable battery pack.
Regarding the rechargeable battery pack is a lithium ion rechargeable battery pack, GONZALEZ teaches a lithium ion rechargeable battery pack ([0040], Fig. 1 battery 30).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the rechargeable battery cells of Shy to be a lithium ion rechargeable battery and thus lithium ion rechargeable battery pack in order to achieve more charge storage capacity allowing longer use between charges. Shy does not disclose the rechargeable battery pack is rectangular-shaped lithium ion rechargeable battery pack 
Regarding the rechargeable battery pack is rectangular-shaped lithium ion rechargeable battery pack GONZALEZ teaches a rectangular-shaped lithium ion rechargeable battery pack (([0040], Fig. 1 battery 30).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the device of Shy to be a rectangular shaped lithium ion rechargeable battery pack, as taught by Gonzalez as it is a change in size and shape and in order to achieve more charge storage capacity allowing longer use between charges.

As to claim 3, Shy discloses a rechargeable battery assembly device for use in a battery jump starting device (Fig. 2 and Col. 1 lines 26-35, portable electrical energy source. Although Shy does not specifically state that portable electrical energy the battery jump starting device having a positive battery cable and a negative battery cable (Fig. 2 below cables 47),  the rechargeable battery assembly device comprising:
a rechargeable battery pack (Fig. 2 Col. 2 lines 10-15 battery 50), comprising a positive terminal located on one end of the rechargeable battery pack and a negative terminal located on an opposite end of the rechargeable battery pack (Fig. 2 of Shy shows two terminals.Col.2 lines 58-60 ….electric poles of the battery 50 located on opposing ends of the battery pack as specified above. It is well known to one of ordinary skill in the art that a battery comprises two poles (positive and negative);
 an L-shaped positive terminal conductor bar having a predetermined length (Fig. 2 of Shy shows two terminals.Col.2 lines 58-60 ….electric poles of the battery 50. It is well known to one of ordinary skill in the art that a battery comprises two poles (positive and negative). Although Shy’s positive and negative terminal conductor bars are not L-shaped, it would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the terminal conductor bars of Shy to be L-shaped as it is a change in size and shape and in order to reduce manufacturing steps of the conductor bar) with at least a portion of the length of the L-shaped positive terminal conductor bar located on the one end and extending along a width of the rechargeable battery pack  (Fig. 2 above)  and oriented transversely relative to a length of the lithium ion rechargeable battery pack (Fig. 
the L-shaped positive terminal conductor bar connected to the positive terminal of the rechargeable battery pack (Fig. 2 above) and having an outer end (Fig. 2 above)  extending beyond the width of the battery pack and along a side of the battery pack (Fig. 2 above)  the outer end of the L-shaped positive terminal conductor bar electrically connected or connectable to the positive battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such Two conductors 51 are electrically coupled to the cables 47) the L-shaped positive terminal conductor bar bent around a corner of the rechargeable battery pack (Fig. 2 above)  and extending along at least a portion of the length of the rechargeable battery pack (Fig. 2 above); and
an L-shaped negative terminal conductor bar having a predetermined length (Fig. 2 above) with at least a portion of the length of the L-shaped negative terminal conductor bar located on the opposite end and extending along a width of the rechargeable battery pack (Fig. 2 above) and oriented transversely relative to the length of the lithium ion rechargeable battery pack (Fig. 2 above).
 the L-shaped negative terminal conductor bar having one end connected to the negative terminal of the rechargeable battery pack (Fig. 2 above)  and having an outer end extending beyond the width of the battery pack (Fig. 2 above)  and along the opposite side of the battery pack (Fig. 2 above) the outer end of the L-shaped negative terminal conductor bar electrically connected to or connectable to the negative battery cable (Col. 2 lines 51-64 The clips 46 may thus be engaged with or coupled to the battery of the vehicles for easily jumping the vehicles.  Two conductors 51 are also coupled to the battery 50 for electrically coupling the light device 30 and/or the sockets 19 and/or the switches 18 to the battery 50. As such two conductors 51 are electrically coupled to the cables 47), the L-shaped negative terminal conductor bar bending around a corner of the rechargeable battery pack (Fig. 2 above) and extending along at least a portion of the length of the rechargeable battery pack (Fig. 2 above).
Shy does not disclose the rechargeable battery pack is rectangular-shaped lithium ion rechargeable battery pack 
Regarding the rechargeable battery pack is rectangular-shaped lithium ion rechargeable battery pack GONZALEZ teaches a rectangular-shaped lithium ion rechargeable battery pack (([0040], Fig. 1 battery 30).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the device of Shy to be a rectangular shaped lithium ion rechargeable battery pack, as taught by Gonzalez as it is a change in size and shape and in order to achieve more charge storage capacity allowing longer use between charges.
As to claim 4, Shy in view of GONZALEZ teaches the rechargeable battery assembly device according to claim 1, wherein both the positive terminal conductor bar and negative terminal conductor bar have rectangular-shaped cross-sections (Fig. 2 of Shy).
As to claim 6, Shy in view of GONZALEZ teaches the rechargeable battery 
As to claim 7, Shy in view of GONZALEZ teaches the rechargeable battery assembly device according to claim 1, 
However Shy in view of GONZALEZ does not specifically disclose wherein an outer end of the positive terminal conductor bar wraps around an exposed conductor of an end of the positive cable.
However Shy teaches wherein an outer end of a positive terminal conductor bar wraps around an exposed conductor of an end of the positive cable (shows in Fig. 2 wherein a conductor bar is wrapped around cable 47).
It would have been obvious to a person of ordinary skill in the art to modify the outer end of the positive conductor bar of Shy to be around an exposed conductor of an end of the positive cable, as taught by Shy as it is a matter of obvious engineering to make integral in order to reduce manufacturing processes and further manufacturing cost.
As to claim 9, Shy in view of GONZALEZ teaches the rechargeable battery assembly device according to claim 1, wherein the lithium ion rechargeable battery pack is rectangular-shaped, (Fig. 1 and 2 of Gonzalez battery 30), and the positive terminal conductor bar and the negative terminal conductor bar are L-shaped and are bent around respective corners of the lithium ion rechargeable battery pack. (Fig. 2 of Shy).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the device of Shy to be a rectangular-shaped 
As to claim 17, Shy in view of GONZALEZ teaches the rechargeable battery assembly device according to claim 1, wherein a width dimension of the positive terminal conductor bar and the negative terminal conductor bar are multiple times a thickness dimension of the conductor bars the positive terminal conductor bar and the negative terminal conductor bar (Fig. 2 of Shy above).
As to claim 22, Shy in view of GONZALEZ teaches the rechargeable battery assembly device according to claim 1, wherein the rechargeable lithium ion rechargeable battery pack comprises a casing (Fig. 1 of Gonzalez).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the device of Shy comprise a casing, as taught by Gonzalez in order to protect the battery pack from erosion and wear caused from the environment). 
As to claim 23, Shy in view of GONZALEZ teaches the rechargeable battery assembly device according to claim 1, wherein the positive terminal conductor bar and negative terminal conductor bar are connected in electrical series with the rechargeable lithium ion rechargeable battery pack ((Fig. 2 of Shy).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273)) in view of GONZALEZ (US20140139175) in further view of Zhao (US 20150087182).
As to claim 8 and 10, Shy in view of GONZALEZ teaches the rechargeable battery assembly device according to claim 1.
Shy in view of GONZALEZ does not disclose wherein the positive terminal conductor bar is soldered and/or welded to the positive terminal of the lithium ion rechargeable battery pack and the negative terminal conductor bar is soldered and/or welded to the negative terminal of the lithium ion rechargeable battery pack.
Zhao teaches ultrasonically welded ([0033]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the positive terminal conductor bar and the negative terminal conductor bar of Shy to be soldered and/or welded to the positive terminal of the lithium ion rechargeable battery pack as taught by Zhao in order to obtain more precise control of heating than for most other metal welding processes.
As to claim 10, Shy in view of GONZALEZ in further view of Zhao teaches the rechargeable battery assembly device according to claim 8, wherein the positive terminal conductor bar and negative terminal conductor bar are mounted to opposite ends of the rechargeable lithium ion rechargeable battery pack. (Fig. 2 of Shy).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of GONZALEZ (US20140139175) in further view of Eggert (US 6222342).
As to claim 11, Shy in view of GONZALEZ teaches the rechargeable battery assembly device according to claim 1.
 Shy in view of GONZALEZ does not disclose wherein the positive battery cable is connected to the positive terminal conductor bar by a flexible cable connector.
Eggert teaches wherein a positive cable is connected to the positive terminal conductor bar (positive and negative terminals of the battery 11 are two cables 40) by a  (Col. 3 lines 5-10 cable notches 24 and opening 34).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the positive cable and positive terminal conductor bar connection of Shy to be connected by a flexible cable connector, as taught by Eggert in order to prevent wear and prolong the cables connections to the terminals of the battery.
As to claim 12, Shy in view of GONZALEZ in view of Eggert teaches the rechargeable battery assembly device according to claim 11, wherein the flexible cable connector comprises a flexible outer sleeve portion and a flexible inner sleeve portion (Fig. 2 of Eggert below).
It would have been obvious to a person of ordinary skill in the art to modify the flexible cable connector of Shy to include to comprise a flexible outer sleeve portion and a flexible inner sleeve portion, as taught by Eggert in order to prevent wear and prolong the cables connections to the terminals of the battery.
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of GONZALEZ (US20140139175) further view of Eggert (US 6222342) in further view of Ziberna (US 4990723).
As to claim 13, Shy in view of GONZALEZ in view of Eggert teaches the rechargeable battery assembly device according to claim 12, 
Shy in view of GONZALEZ in view of Eggert does not teach wherein the flexible outer sleeve portion comprises an outer flange, and the flexible inner sleeve portion comprises an inner flange, the outer flange and inner flange sandwiching a casing wall of the battery jump starting device.

It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the flexible outer sleeve portion of Shy to comprise an outer flange, and the flexible inner sleeve portion comprises an inner flange, as taught by Ziberna wherein the outer flange and inner flange sandwiching a casing wall of the battery jump starting device, in order to reduce friction and interference between the casing wall and the inner and outer sleeves.
Eggert teaches a battery jump starting device having a smart switch controller (Fig. 5 IC72); and a smart switch interface connected to and controlled by the smart switch controller, the smart switch interface comprising a circuit board having a first circuit board conductor bar connected to an opposite end of the negative terminal conductor bar of the rechargeable battery pack and a second circuit board conductor spaced apart from the first circuit board conductor bar on the circuit board and connected to the negative battery cable, the smart switch interface further comprising one or more relays connected between the first circuit board conductor bar and the second circuit board conductor bar for providing isolation between the negative terminal of the rechargeable battery pack and a battery being jump started by the battery jump starting device.
Shy does not disclose that the rechargeable battery pack is a lithium ion rechargeable battery pack.
GONZALEZ teaches a lithium ion rechargeable battery pack ([0040] Fig. 2 battery 30).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the rechargeable battery cells of Shy to be a lithium ion rechargeable battery and thus lithium ion rechargeable battery pack in order to achieve more charge storage capacity allowing longer use between charges.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of GONZALEZ (US20140139175) in further view of Eggert (US 6222342) in further view of Rajendran (US 20050213867).
As to claim 14, Shy in view of GONZALEZ in view of Eggert teaches rechargeable battery assembly device according to claim 11, 
Shy in view of GONZALEZ in view of Eggert does not disclose wherein the flexible cable connector comprises an inner serpentine cable portion.
Rajendran teaches serpentine cable portion (optical temperature monitoring cable 38 takes a serpentine path along the surface of battery assembly 12, para. 0027).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the flexible cable connector of Shy to have an 
As to claim 15, Shy in view of GONZALEZ in view of Eggert in view of Rajendran teaches the rechargeable battery assembly device according to claim 14, wherein the flexible cable connector is configured to accommodate the positive cable oriented at an angle relative to a casing wall of the battery jump starting device (the flexible cables would be able to be moved at an angle relative to the housing], fig. 2 and 3 of Shy), and the inner serpentine cable portion (inner cable of Eggert Fig. 2 and Serpentine cable 38 of Rajendran) is configured to accommodate a misalignment between the angle relative to the casing wall and an angle of attachment of the inner serpentine cable portion with the positive terminal conductor bar (Fig. 2 of Eggert where inner sleeve is configured to accommodate movement of the outer sleeve at an angle relative to the housing and misalignment with the angle of attachment of the with the positive terminal).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the flexible cable connector of Shy to be configured to accommodate the positive cable oriented at an angle relative to a casing wall of the battery jump starting device and the inner serpentine cable portion is configured to accommodate a misalignment between the angle relative to the casing wall and an angle of attachment of the inner serpentine cable portion with the positive terminal conductor bar, as taught by Eggert in order to prevent wear and prolong the cables connections to the terminals of the battery.


    PNG
    media_image4.png
    930
    830
    media_image4.png
    Greyscale

Fig. 2 of Eggert


Allowable Subject Matter

Claims 19-20 and 25-32 are allowed for the reasons set forth in the paper mailed on 6/12/2020.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TYNESE V MCDANIEL/Examiner, Art Unit 2859                  
                                                                                                                                                                                                
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859